  Case 13-18525      Doc 36    Filed 11/13/18 Entered 11/13/18 16:39:01          Desc Main
                                 Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                         Chapter 13 No.     13-18525
Josephine Harris                                         Judge    Timothy A. Barnes


                                         Debtor

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

       PLEASE TAKE NOTICE that on November 13, 2018, I filed the attached Response to
Notice of Final Cure, a copy of which is hereby served upon you.

                                           /s/ Ross T. Brand

                                    Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtor by depositing same in the United States mail at 150 N
Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on November 14, 2018 with proper postage
prepaid and on the other listed parties via ECF notification.


                                                   /s/ Ross T. Brand
                                                   Ross T. Brand ARDC# 6294886

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.0721
 Case 13-18525      Doc 36   Filed 11/13/18 Entered 11/13/18 16:39:01   Desc Main
                               Document     Page 2 of 2


SERVICE LIST

Josephine Harris
608 E 89th St
Chicago, IL 60619

Marilyn O. Marshall
224 South Michigan Ste 800
Chicago, IL 60604

Nathan E Delman
The Semrad Law Firm, LLC
20 South Clark
28th Floor
Chicago, IL 60603
